Citation Nr: 0428247	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO denied 
the veteran's claim of service connection for residuals of 
head trauma on the basis that new and material evidence had 
not been presented to reopen the claim.  The veteran 
perfected an appeal as to the claim.  


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of head trauma; the appellant was provided notice 
of the decision and of his appellate rights, but he did not 
file a notice of disagreement.
 
2.  Evidence added to the record since the May 1996 rating 
decision that denied the appellant's claim of service 
connection for residuals of head trauma, was not previously 
submitted to VA decision makers, and is so significant that 
it must be considered in order to fairly decide the merits of 
the case with respect to that claim.


CONCLUSIONS OF LAW


1.  The RO's unappealed May 1996 decision, which denied the 
veteran's claim of service connection for residuals of head 
trauma, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1992).

2.  Evidence received since the May 1996 rating decision is 
new and material; the claim of entitlement to service 
connection for residuals of head trauma, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to "new and material" issues, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case regarding the issue of whether new and material 
has been submitted.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).   Also, because this decision effects a grant-
reopening of the claim-of the benefit sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In a May 1996 rating decision, the RO denied service 
connection for residuals of head trauma, on the basis that 
the claim was not well grounded.  The veteran was notified of 
that decision and of his appellate rights.  

The veteran did not perfect an appeal with respect to that 
rating decision, which therefore became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
The veteran filed his application to reopen a claim for 
service connection for residuals of head trauma in March 
1999.  

For applications to reopen filed before August 29, 2001, the 
definition of new and material evidence is as follows:

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the May 1996 rating decision.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, including organic neurological disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  
 
As previously indicated, the veteran's claim for service 
connection for residuals of head trauma, was previously 
considered and denied by the RO in a May 1996 decision.  This 
denial was premised on the lack of any clinical evidence 
showing that the veteran had residuals of the head trauma he 
suffered while on active duty in service in 1944. 

Evidence submitted subsequent to the May 1996 rating decision 
includes military personnel records; statements from the 
veteran and lay statements from others; and VA and private 
medial records dated from 1983 to 2004, including reports of 
VA examinations including for PTSD, audiology, and brain and 
spinal cord.

As explained above, new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The records received since the May 1996 rating decision 
include the following evidence.  The private treatment 
records include a report of December 1997 showing the veteran 
had had a dull ache at night on his eyes for about one year, 
on and off.  

During a September 2000 VA examination for post-traumatic 
stress disorder (PTSD), the veteran had various complaints, 
including of headaches that he associated with an injury 
during service.  During that examination, the objective 
findings included that the veteran continued to suffer from 
PTSD symptoms noted to include irritability, nightmares, 
startle reaction, depression, guilt feelings and tendency to 
avoid stimulation.  After examination, the diagnosis was 
PTSD.   

During a July 2001 VA examination for PTSD, the veteran 
complained of difficulty with anxiety, nightmares, and guilt 
feelings along with chronic pain. During that examination, 
the objective findings included that the veteran continued to 
suffer from PTSD symptoms noted to include irritability, 
nightmares, startle reaction, depression, guilt feelings and 
tendency to avoid stimulation.  After examination, the 
diagnosis was PTSD.   

During a February 2004 VA examination of brain and spinal 
cord, the examiner reviewed the claims file and electronic 
medical record, and noted that there was evidence in the 
claims file that the veteran sustained some kind of head 
injury in which he had temporary unconsciousness when a tent 
pole fell on him.  There was no laceration.  The veteran 
complained of bitemporal headaches on and off for the past 50 
years.  He stated that the headaches made him irritable, and 
that the headaches last for some time until Aspirin or 
Excedrin alleviates them.  He had no photophobia or nausea.  
The examiner noted that the veteran had PTSD.  The examiner 
noted a review of the electronic medical record revealed 
notes dated in November 1999, the first history and physical, 
which showed that the veteran had not specifically complained 
of headache; and in May 2000 the veteran complained of 
chronic headaches.  MRI of the head showed old infarct in the 
left cerebellum.  He had no neurological signs.  

After examination, the relevant diagnosis was headaches, 
which the examiner opined were tension headaches related to 
the veteran's PTSD and not head trauma.  In this connection, 
the examiner noted that there was no record of treatment for 
headache prior to 2000, and that the bitemporal location is 
more characteristic of tension headache than posttraumatic.  

The veteran has submitted numerous lay statements from others 
essentially attesting to an inservice head injury.

The additional records and documents are for the most part 
new since, with a few exceptions, they were not previously 
submitted.  Further, with the exception of the lay 
statements, the newly submitted records are not cumulative of 
evidence available prior to the May 1996 rating decision.  

The new evidence, moreover, is material as it bears directly 
and substantially upon the specific matters under 
consideration, specifically as to whether the veteran has a 
disability resulting from disease or injury incurred in or 
aggravated by service.  Here, in particular, the VA examiner 
at the February 2004 VA examination provided an opinion 
specifically addressing this matter.  Previously at the time 
of the May 1996 rating decision, the RO denied on the basis 
that there was no evidence to show that the veteran had 
residuals of a head trauma suffered in service.  At that time 
there was also no opinion as to the question of nexus.  

The February 2004 examiner provides both a diagnosis of 
headaches and an opinion as to the etiology of the veteran's 
headaches, as the opinion relates the headaches to his 
service connected PTSD.  That evidence, in concert with 
evidence contained in other VA examination reports addressing 
the veteran's PTSD and associated symptoms, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  That evidence is therefore new and 
material as to the issue of entitlement to service connection 
for residuals of head trauma (headaches).

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for residuals of head trauma is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for residuals of 
head trauma; the appeal is granted to that extent.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for residuals of head trauma, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.  

As indicated in the decision above, during the February 2004 
VA examination, the examiner referred to electronic medical 
records dated in November 1999 and in May 2000.  Review of 
the claims file does not show that these records are 
contained therein.  There may also be other VA medical 
records available which should be obtained prior to 
adjudication of this claim.  These records should be obtained 
and associated with the claims file.

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO must send the veteran a VCAA 
letter and request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  

2.  The RO should ask the veteran to 
identify or submit any additional 
pertinent medical evidence in support of 
his claim regarding his claimed residuals 
of head trauma.  Based on his response, 
the RO should attempt to procure copies 
of all relevant medical records which 
have not previously been obtained from 
any identified treatment sources. 

3.  The RO should obtain all VA medical 
records which have not been previously 
submitted.   As part of this order, the 
RO should specifically obtain any 
electronic medical records including 
notes dated in November 1999 and May 
2000.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for residuals of head trauma.  
This includes headaches of any cause, VA 
grants service connection for disability, 
not causation.  If a determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



